Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
21, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00650-CV
____________
 
IN RE JOSEPH COBB, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 1, 2005, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court compel the Harris County District Clerk to act on his motion to quash or,
alternatively, for a speedy trial in his pending criminal cases.  




We have jurisdiction to issue writs of mandamus against a
district court judge or county court judge in our district, and we may issue
all writs necessary to enforce our jurisdiction.  Tex.
Code Crim. Proc. Ann. art. ' 22.221(a), ' 22.221(b) (Vernon 2004).  We have no jurisdiction to issue a writ of
mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Washington, 7
S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding).  Relator does not have an appeal pending in
this matter; thus, we have no jurisdiction to enforce.
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 21, 2005.
Panel consists of
Justices Yates, Anderson and Hudson.